DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites:
“15. The method of claim 14, further comprising operating the air handler to force air through the at least one filter confined in the air channel.” Emphasis added. 

Claim 15 is indefinite because the term “the air channel” lacks antecedent basis. For the purpose of examination, the term is interpreted as “the airflow channel.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1, 6–9 and 14–15 are rejected under 35 U.S.C. 103 as being obvious over Kim, KR 10 2017 0112964 A (“Kim”)1 in view of Zhang, CN 207886855 U (“Zhang”)2. 
Regarding Claim 1:
Kim discloses the claimed limitation of that a filter box (Kim’s filter device 100 as shown in Fig. 3) adapted for mounting to an air intake opening of an air handler (Kim’s heat exchanger). Kim Fig. 3, p. 2. The filter box 100 is adapted to receive at least one filter (Kim’s filters 110a) therein. Id. The filter box 100 comprises an inner shell (cartridge 120) adapted to confine the at least one filter 110a therein. Id. The inner shell 120 defines an airflow channel from a front end opening of the inner shell through the at least one filter to a rear end opening of the inner shell (see annotated Fig. 3). Id.

    PNG
    media_image1.png
    522
    622
    media_image1.png
    Greyscale

Kim also discloses the claimed limitation of an outer shell (heating insulating plates 130) defining a chamber (the space accommodates the filter structure 110a, 110b and cartridge 120) from a front end opening of the outer shell to a rear end opening of the outer shell. Kim annotated Fig. 3. The outer shell 130 contains the inner shell 120 in the chamber. Id. 

    PNG
    media_image2.png
    563
    663
    media_image2.png
    Greyscale

Kim does not disclose an insulator, wherein the insulator is sandwiched between the outer shell and the inner shell. Kim does not disclose that the inner shell 120 and the outer shell 130 are separated and spaced apart all over by the insulator and the insulator insulates and seals the inner shell from the outer shell. 
Similar to Kim, Zhang is directed to an air filter contained in a box. Zhang Fig. 1, p. 2. Zhang also discloses a similar configuration as Kim, where an outer shell (Zhang’s main body 2 with a front frame 3 and back frame 4) accommodates a first and second filter elements 8 and 12. Id. at Fig. 2, p. 2. Additionally, Zhang’s filter elements 8 and 12 comprises an insulation shell 15. Id. at Fig. 4, p. 3. Zhang discloses that the heat insulation shell 15 severs a high temperature barrier that could improve the filtering effect and service life of the device. Id. It would have been obvious to include Zhang’s filter insulation shell 15 inside of Kim’s outer shell 130 for the benefits disclosed above. With this modification, Zhang’s insulation shell 15 would be the claimed insulator, wherein, the insulator 15 would be sandwiched between Kim’s inner shell 120 and Kim’s outer shell 130. Kim’s inner shell 120 and Kim’s outer shell 130 would be separated and spaced apart all over by Zhang’s insulation shell 15. Zhang’s insulation shell 15 would insulate and seal the Kim’s inner shell 120 from Kim’s outer shell 130. 

    PNG
    media_image3.png
    617
    902
    media_image3.png
    Greyscale

Regarding Claim 6: 
Modified Kim discloses the claimed limitation of that the filter box of claim 1, wherein the outer shell 130 includes a front outer half-shell and a rear outer half-shell fastened together around the insulated inner shell. Kim Fig. 3. As discussed in claim 1, Zhang’s insulator 15 would be compressed between the outer shell 130 and the inner shell 120 for a tight air flow. 
Regarding Claim 7:
Kim discloses the claimed limitation of that an air conditioning apparatus (Kim’s heat exchanger and filter device 100). Kim p. 5. The air conditioning apparatus comprises an air handler (Kim’s heat exchanger) and the filter box of claim 1 (please refer to claim 1 for details) mounted to the air intake opening (inflow port 20) of the air handler. Id. at Fig. 1, p. 2. 
Regarding Claim 8:
Kim discloses the claimed limitation of that the air conditioning apparatus of claim 7, further comprising the at least one filter (Kim’s filter 110a) confined in the filter box 100. Kim Fig. 3, p. 3. 
Regarding Claim 9:
Kim discloses the claimed limitation of that a method of insulating a filter box (Kim’s filter device 100) for an air handler (Kim’s heat exchanger). Kim Fig. 1, p. 3. The method comprises providing an inner shell (Kim’s cartridge 120) adapted to confine at least one filter (Kim’s filter 110a and 110b) therein. Id. at Fig. 3, p. 3. The inner shell 120 defines an airflow channel from a front end opening of the inner shell through the at least one filter to a rear end opening of the inner shell 120 (see annotated Fig.1 in claim 1). Id. at annotated Fig. 3 in claim 1. 
Kim also discloses the claimed limitation of that the method comprises installing around the insulated inner shell 120, a front outer half-shell (one of Kim’s insulating plate 130) and a rear outer half shell (the other of Kim’s insulating plate 130) to form an outer shell 130 that defines a chamber from a front end opening of the outer shell to a rear end opening of the outer shell (see annotated Fig. 3 in claim 1 above). Kim annotated Fig. 3, p. 3. Kim also discloses the claimed limitation of that the method comprising affixing together the outer half-shell 130 and the rear outer half-shell 130 around the inner shell 120 to form the filter box 100. Id. at Fig. 3, p. 3. 
Kim does not disclose the claimed limitation of an insulator on the inner shell. Or that the outer shell 139 contained the insulated inner shell in the chamber and the insulator is sandwiched between the outer shell and the inner shell. Kim does not disclose the claimed limitation of that the inner shell and the outer shell are separated and spaced apart all over by the insulator. Kim does not disclose the claimed limitation of that the insulator is compressed between the outer shell 130 and the inner shell 120 and insulates and seals the inner shell 120 from the outer shell 130. 
Similar to Kim, Zhang is directed to an air filter contained in a box. Zhang Fig. 1, p. 2. Zhang also discloses a similar configuration as Kim, where an outer shell (Zhang’s main body 2 with a front frame 3 and back frame 4) accommodates a first and second filter elements 8 and 12. Id. at Fig. 2, p. 2. Additionally, Zhang’s filter elements 8 and 12 comprises an insulation shell 15. Id. at Fig. 4, p. 3. Zhang discloses that the heat insulation shell 15 severs a high temperature barrier that could improve the filtering effect and service life of the device. Id. It would have been obvious to include Zhang’s filter insulation shell 15 inside of Kim’s outer shell 130 for the benefits disclosed above. With this modification, Zhang’s insulation shell 15 would be the claimed insulator, wherein, Zhang’s insulator 15 would be sandwiched between Kim’s inner shell 120 and Kim’s outer shell 130. Kim’s inner shell 120 and Kim’s outer shell 130 would be separated and spaced apart all over by Zhang’s insulation shell 15. Zhang’s insulation shell 15 would insulate and seal the Kim’s inner shell 120 from Kim’s outer shell 130. 
Regarding Claim 14:
Kim discloses the claimed limitation of that the method of claim 9, further comprising mounting the filter box 100 to an air intake opening (Kim’s inflow port 20) of the air handler (heat exchanger). Kim Fig. 1, p. 3. 
Regarding Claim 15:
Kim discloses the claimed limitation of that the method of claim 14, further comprising operating the air handler (heat exchanger) to force air through the at least one filter 110a confined in the air channel.
Allowable Subject Matter
Claims 2–5 and 11–13 are objected to as they depend on claim 1 or claim 9, they would be allowable if rewritten in independent form. 
Reasons of allowance are provided below for each claim:
Kim in view of Zhang is considered the closet art. 
Regarding claim 2:
Kim as modified above does not disclose the claimed limitation of  a flange protrudes the airflow channel beyond outside the outer shell, the flange protrudes beyond the front end opening of the outer shell.
Regarding claim 3:
Kim as modified above does not disclose the claimed limitation of a common access door through the inner shell, insulator and outer shell, the common access door in an opened position slidably receives the at least one filter into the airflow channel, the common access door in a closed position seals the common access door to the airflow channel.
Regarding claim 4:
Kim as modified above does not disclose the claimed limitation of the inner shell further comprises an adaptor that positions the airflow channel of the inner shell to the air intake opening
Regarding claim 5:
Kim as modified above does not disclose the claimed limitation of a filter gasket that seals the airflow channel of the inner shell to the adaptor, and a unit gasket that seals the adaptor to the air intake opening.
Claim 5 is also allowable as it depends on claim 4. 
Regarding claim 10:
Kim as modified above does not disclose the claimed limitation of a common access door through the inner shell, insulator and outer shell, the method further comprising slidably transferring the at least one filter into the airflow channel through the common access door in an open position; and closing the common access door to seal the common access door to the air flow channel. 
Regarding claim 11:
Kim as modified above does not disclose the claimed limitation of a filter gasket on the rear end opening of the inner shell, an adaptor on the filter gasket, and a unit gasket on the adaptor. 
Regarding claim 12:
Kim as modified above does not disclose the claimed limitation of after forming the filter box, mounting the adaptor to an air intake opening of the air handler.
Additionally, claim 12 is allowable as it depends on claim 11.
 Regarding claim 13:
Kim as modified above does not disclose the claimed limitation of that the inner shell comprises a flange protruding forward at the front end opening of the inner shell, after installing the inner shell, the flange protrudes the airflow channel to outside the outer shell, wherein the flange protrudes beyond the front end opening of the outer shell.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liedl, US 5,176,570 A (“Liedl”). 
Weisman, US 2012/0111197 A1 (“Weisman”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                             

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Kim reference is the 19-page Foreign Reference dated Jul. 21, 2021. A copy of the Kim’s machine translation is provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.
        2 A copy of Zhang’s original document and machine translation are provided with the office action. The examiner relies on the original document for the figures and the machine translation for the text.